NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        JIMMIE LEE FORD, Petitioner.

                         No. 1 CA-CR 13-0873 PRPC
                              FILED 5-14-2015


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2008-006114-001
          The Honorable Maria del Mar Verdin, Judge (Retired)

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Jimmie Lee Ford, Florence
Petitioner Pro Se
                              STATE v. FORD
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Margaret H. Downie, Judge Kenton D. Jones, and Judge Jon W.
Thompson delivered the following decision of the Court.



PER CURIAM:

¶1           Jimmie Lee Ford petitions for review from the trial court’s
dismissal of his petition for post-conviction relief. For the following
reasons, we grant review but deny relief.

¶2            A jury convicted Ford of possession of narcotic drugs,
possession of marijuana, and two counts of aggravated assault. We
affirmed Ford’s convictions and two of his sentences on direct appeal, but
vacated and remanded the two sentences for aggravated assault. State v.
Ford, 1 CA-CR 09-0114 (Ariz. App. Jul. 13, 2010) (mem. decision). On
remand, the trial court resentenced Ford to a reduced, consecutive term of
fifteen years’ imprisonment for each count of aggravated assault and
affirmed his sentence imposed January 30, 2009 for Counts 3 and 4. He now
seeks review of the summary dismissal of his second post-resentencing
notice of post-conviction relief. We have jurisdiction pursuant to Arizona
Rule of Criminal Procedure 32.9(c).

¶3            Ford argues the trial court must allow him to file an untimely
appeal of his sentences for aggravated assault because the failure to file a
timely notice of appeal after resentencing was not his fault. See Ariz. R.
Crim. P. 32.1(f). Ford contends he told his counsel to file a notice of appeal
after he was resentenced, but counsel failed to do so.1

¶4           We deny relief. The trial court resentenced Ford on April 20,
2011. Nearly two weeks before the sentencing hearing, Ford received his
second notice of rights of review in this case. That notice advised Ford that
he would lose his right to appeal if he did not file a notice of appeal within
twenty days of the entry of judgment and sentence. Despite knowing he


1      Ford has never identified the issues he wishes to raise on appeal. We
note that the trial court incorrectly stated that he argued the failure to file a
timely notice of “post-conviction relief” was not his fault. Ford has always
presented this issue in the context of the failure to file a notice of appeal.


                                       2
                             STATE v. FORD
                           Decision of the Court

had to file a notice of appeal within twenty days of sentencing, Ford waited
two and a half years to seek to file an untimely notice of appeal. Moreover,
Ford filed a timely petition for post-conviction relief after resentencing and
after the deadline to appeal had passed. He thus could have raised this
issue in a prior petition for post-conviction relief. Any claim a defendant
could have raised in an earlier post-conviction relief proceeding is
precluded. Ariz. R. Crim. P. 32.2(a).

¶5            For the reasons stated, we grant review but deny relief.




                                 :ama




                                        3